EXHIBIT 10.2
 
INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of the 7th day of
2010 by and between Hana Biosciences, Inc., a Delaware corporation (the
“Company”), and [__________] (the “Indemnitee”).
 
WHEREAS, directors, officers, and other persons in service to corporations or
business enterprises are being increasingly subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the Company or business
enterprise itself;
 
WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors, officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against risks of claims and actions against them arising out of their service to
and activities on behalf of the corporation;
 
WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
determined that the increased difficulty in attracting and retaining such
persons is detrimental to the best interests of the Company’s stockholders and
that the Company should act to assure such persons that there will be increased
certainty of such protection in the future;
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;
 
WHEREAS, although the Amended and Restated Certificate of Incorporation of the
Company (the “Certificate”) and the Bylaws of the Company (the “Bylaws”) require
indemnification of the officers and directors of the Company under the
circumstances specified therein, and Indemnitee may also be entitled to
indemnification pursuant to the General Corporation Law of the State of Delaware
(“DGCL”), the Certificate, the Bylaws and the DGCL expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the board of directors, officers and other persons with respect to
indemnification; and
 
WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
and the Bylaws and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.
 
NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director or officer, or both, of the Company after the date hereof, the parties
hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.           Definitions.  For purposes of this Agreement:
 
(a)           “Change in Control” shall mean a change in control of the Company
occurring after the date hereof of a nature that would be required to be
reported in response to Item 6(e) on Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Act”), whether or not the
Company is then subject to such reporting requirement; provided, however, that,
without limitation, a Change in Control shall include: (i) the acquisition
(other than acquisition by or from the Company) after the date hereof by any
person, entity or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of
the Act (excluding, for this purpose, the Company or its subsidiaries, any
employee benefit plan of the Company or its subsidiaries that acquires
beneficial ownership of voting securities of the Company, and any qualified
institutional investor that meets the requirements of Rule 13d-1(b)(1)
promulgated under the Act) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Act), of 50% or more of either the then-outstanding
shares of common stock or the combined voting power of the Company’s
then-outstanding capital stock entitled to vote generally in the election of
directors; (ii) individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) ceasing for any reason to constitute at least
a majority of the Board of Directors, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of the Company) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or (iii) approval by the stockholders of the Company of (A) a
reorganization, merger or consolidation, in each case, with respect to which
persons who were the stockholders of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than 50% of the combined voting power entitled to vote generally in the election
of directors of the reorganized, merged, consolidated or other surviving
corporation’s then-outstanding voting securities, (B) a liquidation or
dissolution of the Company, or (C) the sale of all or substantially all of the
assets of the Company.
 
(b)           “Corporate Status” describes the status of a person who is or was
a director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise that such person is or was serving in
a similar capacity at the written request of the Company.
 
(c)           “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
 
(d)           “Enterprise” shall mean the Company and any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise that Indemnitee is or was serving at the written
request of the Company as a director, officer, employee, agent or fiduciary.
 
(e)           “Expenses” shall include all reasonable attorneys’ fees,
retainers, disbursements of counsel, court costs, filing fees, transcript costs,
fees and expenses of experts, witness fees and expenses, travel expenses,
duplicating and imaging costs, printing and binding costs, telephone charges,
facsimile transmission charges, computer legal research costs, postage, delivery
service fees and all other disbursements or expenses of the types customarily
incurred in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, participating, or being or preparing to be a witness in a
Proceeding, as well as all other “expenses” within the meaning of that term as
used in Section 145 of the General Corporation Law of the State of Delaware and
all other disbursements or expenses of types customarily and reasonably incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, actions, suits, or proceedings similar to or of the same type as the
Proceeding with respect to which such disbursements or expenses were incurred;
but, notwithstanding anything in the foregoing to the contrary, “Expenses” shall
not include amounts of judgments, penalties, or fines actually levied against
the Indemnitee in connection with any Proceeding.  Expenses also shall include
the foregoing incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersede as bond, or other appeal bond or its
equivalent.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent:  (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
 
(g)           “Proceeding” includes any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation
(including any internal investigation), inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether brought by or in the
right of the Company or otherwise and whether civil, criminal, administrative or
investigative, in which Indemnitee was, is or will be involved as a party or
otherwise, by reason of the fact that Indemnitee is or was an officer or
director of the Company, by reason of any action taken by him or of any inaction
on his part while acting as an officer or director of the Company, or by reason
of the fact that he is or was serving at the request of the Company as a
director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, trust or other Enterprise; in each case whether or
not he is acting or serving in any such capacity at the time any liability or
expense is incurred for which indemnification can be provided under this
Agreement; including one pending on or before the date of this Agreement, but
excluding one initiated by an Indemnitee pursuant to Section 7 of this Agreement
to enforce his rights under this Agreement.
 
(h)           “Side Letter” means that certain Fund Indemnitor Letter Agreement,
dated as of the date hereof, by and among Warburg Pincus Private Equity X, L.P.,
Warburg Pincus X Partners, L.P. and the Company.
 
(i)            References herein to “fines” shall not include any excise tax
assessed with respect to any employee benefit plan.
 
(j)           References herein to a director of another Enterprise or a
director of an other Enterprise shall include, in the case of any entity that is
not managed by a board of directors, such other position, such as manager or
trustee or member of the governing body of such entity, that entails
responsibility for the management and direction of such entity’s affairs,
including, without limitation, the general partner of any partnership (general
or limited) and the manager or managing member of any limited liability company.
 
(k)           (i) References herein to serving at the request of the Company as
a director, officer, employee, agent, or fiduciary of another Enterprise shall
include any service as a director, officer, employee, or agent of the Company
that imposes duties on, or involves services by, such director or officer with
respect to an employee benefit plan of the Company or any of its affiliates,
other than solely as a participant or beneficiary of such a plan; and (ii) if
the Indemnitee has acted in good faith and in a manner such the Indemnitee
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan, the Indemnitee shall be deemed to have acted in a
manner not opposed to the best interests of the Company for purposes of this
Agreement.
 
2.           Indemnity of Indemnitee.  The Company hereby agrees to hold
harmless and indemnify Indemnitee to the fullest extent permitted by applicable
law, as such may be amended from time to time.  In furtherance of the foregoing
indemnification, and without limiting the generality thereof:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)           Proceedings Other Than Proceedings by or in the Right of the
Company.  Except as provided in Section 9 hereof, Indemnitee shall be entitled
to the rights of indemnification provided in this Section 2(a) if, by reason of
his Corporate Status, the Indemnitee is or was, or is or was threatened to be
made, a party to or is otherwise involved in any Proceeding other than a
Proceeding by or in the right of the Company to procure a judgment in its
favor.  Pursuant to this Section 2(a), Indemnitee shall be indemnified against
all Expenses, judgments, penalties, fines, liabilities and amounts paid in
settlement actually and reasonably incurred by Indemnitee, or on Indemnitee’s
behalf, in connection with such Proceeding or any claim, issue or matter
therein, but only if the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and with respect to any criminal Proceeding, had no reasonable
cause to believe the Indemnitee’s conduct was unlawful.
 
(b)           Proceedings by or in the Right of the Company.  Except as provided
in Section 9 hereof,  Indemnitee shall be entitled to the rights of
indemnification provided in this Section 2(b) if, by reason of Indemnitee’s
Corporate Status, the Indemnitee is or was, or is or was threatened to be made,
a party to or is or was otherwise involved in any Proceeding brought by or in
the right of the Company to procure a judgment in its favor.  Pursuant to this
Section 2(b), Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by the Indemnitee, or on the Indemnitee’s behalf, in
connection with such Proceeding or any claim, issue or matter therein, but only
if the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided,
however, if applicable law so provides, no indemnification for such Expenses
shall be made in respect of any claim, issue or matter in such Proceeding as to
which the Indemnitee shall have been adjudged liable to the Company unless (and
only to the extent that) the Court of Chancery of the State of Delaware or the
court in which such Proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, the Indemnitee is fairly and reasonably entitled to indemnity for
such expenses that the Court of Chancery or such other court shall deem proper. 
Anything in this Agreement to the contrary notwithstanding, if the Indemnitee,
by reason of the Indemnitee’s Corporate Status, is or was, or is or was
threatened to be made, a party to any Proceeding by or in the right of the
Company to procure a judgment in its favor, then the Company shall not indemnify
the Indemnitee for any judgment, fines, or amounts paid in settlement to the
Company in connection with such Proceeding.
 
(c)           Overriding Right to Indemnification if Successful on the Merits. 
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is or was, by reason of his Corporate Status or otherwise, a party to
and is or was successful, on the merits or otherwise, in any Proceeding, he
shall be indemnified to the maximum extent permitted by applicable law, as such
may be amended from time to time, against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.  If Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee to the maximum extent
permitted by applicable law, as such may be amended from time to time, against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with each successfully resolved claim, issue or matter. 
For purposes of this Section and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.
 
3.           Contribution.
 
(a)           To the fullest extent permissible under applicable law, whether or
not the indemnification provided in Section 2 hereof is available, in respect of
any threatened, pending or completed action, suit or proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), the Company shall pay, in the first instance, the entire
amount of any judgment or settlement of such action, suit or proceeding without
requiring Indemnitee to contribute to such payment, and the Company hereby
waives and relinquishes any right of contribution it may have against
Indemnitee.  The Company shall not enter into any settlement of any action, suit
or proceeding in which the Company is jointly liable with Indemnitee (or would
be if joined in such action, suit or proceeding) unless such settlement provides
for a full and final release of all claims asserted against Indemnitee.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           To the fullest extent permissible under applicable law, without
diminishing or impairing the obligations of the Company set forth in the
preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall contribute to the amount of Expenses, judgments,
fines, liabilities and amounts paid in settlement actually and reasonably
incurred and paid or payable by Indemnitee in proportion to the relative
benefits received by the Company and all officers, directors or employees of the
Company, other than Indemnitee, who are jointly liable with Indemnitee (or would
be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction from which such action, suit
or proceeding arose; provided, however, that the proportion determined on the
basis of relative benefit may, to the extent necessary to conform to law, be
further adjusted by reference to the relative fault of the Company and all
officers, directors or employees of the Company, other than Indemnitee, who are
jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, in connection
with the events that resulted in such Expenses, judgments, fines, liabilities or
settlement amounts, as well as any other equitable considerations which the law
may require to be considered.  The relative fault of the Company and all
officers, directors or employees of the Company, other than Indemnitee, who are
jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.
 
(c)           The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claim of contribution brought by officers, directors or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.
 
(d)           To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
liabilities, penalties, excise taxes, amounts paid or to be paid in settlement
and/or for Expenses, in connection with any claim relating to an indemnifiable
event under this Agreement, in such proportion as the Board of Directors deems
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company (together
with its directors, officers, employees and agents) and Indemnitee as a result
of the event(s) and/or transaction(s) giving cause to such Proceeding; and/or
(ii) the relative fault of the Company (and its directors, officers, employees
and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).
 
4.           Indemnification for Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is or was, by
reason of his Corporate Status or otherwise, a witness, or is or was made (or
asked) to respond to discovery requests, in any Proceeding to which Indemnitee
is not a party, he shall be indemnified to the fullest extent permissible under
applicable law against all Expenses actually and reasonably incurred by him or
on his behalf in connection therewith.
 
 
5

--------------------------------------------------------------------------------

 
 
5.           Advancement of Expenses.  Notwithstanding any other provision of
this Agreement, but subject to Section 8(e) hereof, the Company shall advance
all Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding by reason of Indemnitee’s Corporate Status or otherwise within thirty
(30) calendar days after the receipt by the Company of a statement or statements
from Indemnitee requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding.  Such statement or
statements shall reasonably evidence the Expenses incurred by or on behalf of
Indemnitee and for which advancement is requested, and shall include or be
preceded or accompanied by an undertaking by or on behalf of Indemnitee to repay
any Expenses advanced if it shall finally be determined (under the procedures,
and subject to the presumptions, set forth in Section 6 and Section 7 hereof)
that Indemnitee is not entitled to be indemnified against such Expenses.  Such
undertaking shall be sufficient for purposes of this Section 5 if it is
substantially in the form attached hereto as Exhibit A.  Any advances and
undertakings to repay pursuant to this Section 5 shall be unsecured and
interest-free.  The Indemnitee shall be entitled to advancement of Expenses as
provided in this Section 5 regardless of any determination by or on behalf of
the Company that the Indemnitee has not met the standards of conduct set forth
in Sections 2(a) and 2(b) hereof. 
 
6.           Procedures and Presumptions for Determination of Entitlement to
Indemnification.  It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL and
public policy of the State of Delaware.  Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:
 
(a)           Indemnitee shall give the Company notice in writing as soon as
practicable of any claim made against Indemnitee for which indemnification will
or could be sought under this Agreement.  To obtain indemnification under this
Agreement, the Indemnitee shall submit to the Company a written request for
indemnification, including therein or therewith, except to the extent previously
provided to the Company in connection with a request or requests for advancement
pursuant to Section 5 hereof, a statement or statements reasonably evidencing
all Expenses incurred or paid by or on behalf of the Indemnitee and for which
indemnification is requested, together with such documentation and information
as is reasonably available to Indemnitee and as is reasonably necessary for the
Company to determine whether and to what extent Indemnitee is entitled to
indemnification.  The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board of Directors in writing
that Indemnitee has requested indemnification.  Failure to provide any notice
required hereby shall not impair Indemnitee’s rights of indemnification and
contribution under this Agreement except to the extent that such failure to
provide notice actually and materially prejudices the rights of the Company to
defend any action or proceeding which is the basis of the claimed
indemnification.
 
(b)           Upon written request by Indemnitee for indemnification pursuant to
the second sentence of Section 6(a) hereof, a determination with respect to
Indemnitee’s entitlement thereto shall be made by the following person or
persons, who shall be empowered to make such determination: (i) if a Change in
Control shall have occurred, by Independent Counsel (unless Indemnitee shall
request in writing that such determination be made by the Board of Directors (or
a committee thereof) in the manner provided for in clause (ii) of this Section
6(b)) in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change of Control shall not have occurred,
(A)(1) by Independent Counsel, if Indemnitee shall request in writing that such
determination be made by Independent Counsel upon making his or her request for
indemnification pursuant to the second sentence of Section 6(a), (2) by the
Board of Directors of the Company, by a majority vote of Disinterested Directors
even though less than a quorum, or (3) by a committee of Disinterested Directors
designated by majority vote of Disinterested Directors, even though less than a
quorum, or (B) if there are no such Disinterested Directors or, even if there
are such Disinterested Directors, if the Board of Directors, by the majority
vote of Disinterested Directors, so directs, by Independent Counsel in a written
opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           If the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 6(b) hereof, the Independent
Counsel shall be selected by the Board of Directors and approved by Indemnitee. 
Upon failure of the Board of Directors to so select, or upon the failure of
Indemnitee to so approve, such Independent Counsel within 20 days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6(a) hereof, the Independent Counsel shall be selected by the Court of
Chancery of the State of Delaware or such other person or body as the Indemnitee
and the Company may agree in writing.  Such determination of entitlement to
indemnification shall be made not later than forty-five (45) days after receipt
by the Company of a written request for indemnification.  If the person making
such determination shall determine that Indemnitee is entitled to
indemnification as to part (but not all) of the application for indemnification,
such person shall reasonably pro-rate such part of indemnification among such
claims, issues or matters.  If it is so determined that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be made within ten (10) days
after such determination.  The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 6(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this Section
6(c), regardless of the manner in which such Independent Counsel was selected or
appointed.
 
(d)           In connection with any determination (including a determination by
the Court of Chancery of the State of Delaware (or other court of competent
jurisdiction)) with respect to entitlement to indemnification hereunder, the
burden of proof shall be on the Company to establish that Indemnitee is not
entitled to indemnification and any decision that Indemnitee is not entitled to
indemnification must be supported by clear and convincing evidence.  The failure
of the Company (including by its directors or Independent Counsel) to have made
a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, or an actual determination by the
Company (including by its directors or Independent Counsel) that Indemnitee has
not met such applicable standard of conduct, shall not be a defense to the
action or create a presumption that Indemnitee has not met the applicable
standard of conduct.
 
(e)           In making a determination with respect to whether Indemnitee acted
in good faith and in a manner that Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, the person or persons or
entity making such determination shall presume that Indemnitee acted in good
faith and in a manner that Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company.  Anyone seeking to overcome this
presumption shall have the burden of proof and any decision that Indemnitee is
not entitled to indemnification must be supported by clear and convincing
evidence.  Any action, or failure to act, by Indemnitee based on Indemnitee’s
good faith reliance on the records or books of account of the Enterprise,
including financial statements, or on information supplied to Indemnitee by the
officers of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise or on information or records given or reports
made to the Enterprise by an independent certified public accountant or by an
appraiser or other expert selected with reasonable care by the Enterprise shall
not, in and of itself, constitute grounds for an adverse determination with
respect to whether Indemnitee acted in good faith and in a manner that
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company.  In addition, the knowledge and/or actions, or failure to act, of
any director, officer, agent or employee of the Enterprise shall not be imputed
to Indemnitee for purposes of determining the right to indemnification under
this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           If the person, persons or entity empowered or selected under this
Section 6 to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such sixty (60)-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making such determination with respect to entitlement to
indemnification in good faith requires such additional time to obtain or
evaluate documentation and/or information relating thereto.
 
(g)           Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Independent Counsel or member of the Board of Directors shall act reasonably and
in good faith in making a determination regarding the Indemnitee’s entitlement
to indemnification under this Agreement.  Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby agrees to indemnify and hold Indemnitee
harmless therefrom.
 
(h)           The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty.  In the event that any
Proceeding to which Indemnitee is or becomes a party is resolved in any manner
other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such Proceeding.  Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion by clear and convincing evidence.
 
(i)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification under this Agreement or create a presumption that Indemnitee did
not act in good faith and in a manner which he reasonably believed to be in or
not opposed to the best interests of the Company or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that his
conduct was unlawful.
 
7.           Remedies of Indemnitee.
 
(a)           In the event that (i) a determination is made pursuant to Section
6 of this Agreement that Indemnitee is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 5 of this Agreement, (iii) no determination of entitlement to
indemnification is made pursuant to Section 6(b) of this Agreement within ninety
(90) days after receipt by the Company of the request for indemnification, (iv)
payment of indemnification is not made pursuant to this Agreement within
fifty-five (55) days after receipt by the Company of a written request therefor
or (v) payment of indemnification is not made within ten (10) days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to Section 6 of this
Agreement, Indemnitee shall be entitled to an adjudication in an appropriate
court of the State of Delaware, or in any other court of competent jurisdiction,
of Indemnitee’s entitlement to such indemnification and/or advancement of
Expenses.  The Company shall not oppose Indemnitee’s right to seek any such
adjudication.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 6(b).
 
(c)           If a determination shall have been made pursuant to Section 6(b)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding commenced
pursuant to this Section 7, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
misstatement not materially misleading in connection with the application for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.
 
(d)           In the event that (a) the Indemnitee commences a proceeding
seeking (1) to establish or enforce the Indemnitee’s entitlement to
indemnification or advancement pursuant to this Agreement, (2) to otherwise
enforce Indemnitee’s rights under or to interpret the terms of this Agreement,
(3) to recover damages for breach of this Agreement, (4) to establish or enforce
Indemnitee’s entitlement to indemnification or advancement pursuant to the
Certificate or the Bylaws, or (5) to enforce or interpret the terms of any
liability insurance policy maintained by the Company (each such proceeding an
“Indemnitee Enforcement Proceeding”), or (b) the Company commences a proceeding
against the Indemnitee seeking (1) to recover, pursuant to an undertaking or
otherwise, amounts previously advanced to Indemnitee, (2) to enforce the
Company’s rights under or to interpret the terms of this Agreement, or (3) to
recover damages for breach of this Agreement (each such proceeding a “Company
Enforcement Proceeding” and together with each form of Indemnitee Enforcement
Proceeding, an “Enforcement Proceeding”), then the Indemnitee shall be entitled
to recover from the Company, and shall be indemnified by the Company against,
any and all Expenses actually and reasonably incurred by or on behalf of such
Indemnitee in connection with such Enforcement Proceeding, provided, however, if
applicable law so provides, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding on which
Indemnitee does not prevail, unless (and only to the extent that) the Court of
Chancery of the State of Delaware or the court in which such Proceeding was
brought shall determine upon application that, despite the adjudication in
respect of such claim, issue or matter but in view of all the circumstances of
the case, the Indemnitee is fairly and reasonably entitled to indemnity for such
expenses that the Court of Chancery or such other court shall deem proper.  The
Company also shall be required to advance all Expenses actually and reasonably
incurred by or on behalf of the Indemnitee in connection with any Enforcement
Proceeding in advance of the final disposition of such proceeding within thirty
(30) days after the receipt by the Company of a written request for such advance
or advances from time to time, which request shall include or be accompanied by
a statement or statements reasonably evidencing the Expenses incurred by or on
behalf of the Indemnitee and for which advancement is requested; provided,
however, that any such advancement shall be made only after the Company receives
an undertaking by or on behalf of the Indemnitee to repay any Expenses so
advanced if it shall be finally determined that Indemnitee is not entitled to be
indemnified against such Expenses.
 
(e)           The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement. 
 
 
9

--------------------------------------------------------------------------------

 
 
(f)           Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.
 
8.           Notification and Defense of Claim.  Promptly after receipt by
Indemnitee of notice of any Proceeding, Indemnitee will notify the Company in
writing of the commencement thereof; but the omission to so notify the Company
will not relieve it from any liability that it may have to Indemnitee. 
Notwithstanding any other provision of this Agreement, with respect to any such
Proceeding of which Indemnitee notifies the Company:
 
(a)           Except as otherwise provided in this Section 8, to the extent that
it may wish, the Company may, separately or jointly with any other indemnifying
party, assume the defense of a Proceeding, with legal counsel reasonably
acceptable to the Indemnitee.  After notice from the Company to Indemnitee of
its election to assume the defense of the Proceeding, approval of such counsel
by the Indemnitee and the retention of such counsel by the Company, the Company
shall not be liable to Indemnitee under this Agreement for any Expenses
subsequently incurred by Indemnitee except as otherwise provided below. 
Indemnitee shall have the right to employ Indemnitee’s own counsel in such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by the Company, (ii) counsel to the Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of the defense of the Proceeding, or (iii) the Company
shall not within sixty (60) calendar days of receipt of notice from Indemnitee
in fact have employed counsel to assume the defense of the Proceeding, in each
of which cases the fees and expenses of counsel for the Indemnitee shall be at
the expense of the Company.
 
(b)           The Company shall not be entitled, without the consent of the
Indemnitee, to assume the defense of any Proceeding brought by or on behalf of
the Company, or as to which counsel for the Indemnitee shall have reasonably
made the conclusion provided for in subparagraph (a)(ii) above.
 
(c)            Regardless of whether the Company has assumed the defense of a
Proceeding, the Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
the Company’s written consent, and the Company shall not settle any Proceeding
in any manner that would impose any penalty or limitation on, or require any
payment from, Indemnitee without Indemnitee’s written consent.  Neither the
Company nor Indemnitee will unreasonably withhold or delay its consent to any
proposed settlement.
 
9.           Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
 
(a)           The rights of indemnification as provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may at any time
be entitled under applicable law, the Certificate, the Bylaws, any agreement, a
vote of stockholders, a resolution of directors or otherwise.  No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his Corporate Status or otherwise prior
to such amendment, alteration or repeal.  To the extent that a change in the
DGCL, whether by statute or judicial decision, permits greater indemnification
than would be afforded currently under the Certificate, the Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change.  No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.  Notwithstanding anything in this
Agreement to the contrary, the indemnification and contribution provided for in
this Agreement will remain in full force and effect regardless of any
investigation made by or on behalf of Indemnitee or any of Indemnitee’s agents.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents or fiduciaries of the Company or of any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
Enterprise that such person serves at the request of the Company, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any director, officer,
employee, agent or fiduciary under such policy or policies.  If, at the time of
the receipt of a notice of a claim pursuant to the terms hereof, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies.
 
(c)           Except as otherwise agreed between the Company, on the one hand,
and Indemnitee or another indemnitor of Indemnitee, on the other, including
pursuant to the Side Letter, in the event of any payment to or on behalf of the
Indemnitee under this Agreement, the Company shall be subrogated to the extent
of such payment to all of the rights of recovery of Indemnitee, who shall
execute all papers reasonably required and take all action reasonably necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
 
(d)           Except as otherwise agreed between the Company, on the one hand,
and Indemnitee or another indemnitor of Indemnitee, on the other, including
pursuant to the Side Letter, the Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any Company insurance policy, Company contract, Company agreement or
otherwise (except to the extent that Indemnitee is required (by court order or
otherwise) to return such payment or to surrender it to the Company).
 
(e)           Except as otherwise agreed between the Company, on the one hand,
and Indemnitee or another indemnitor of Indemnitee, on the other, including
pursuant to the Side Letter, the Company’s obligation to indemnify or advance
Expenses hereunder to Indemnitee who is or was serving at the request of the
Company as a director, officer, employee or agent of any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other Enterprise shall be reduced by any amount Indemnitee has actually
received as indemnification or advancement of expenses from such other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise (except to the extent that Indemnitee
is required (by court order or otherwise) to return such payment or to surrender
it to the Company).
 
10.           Exception to Right of Indemnification.  Notwithstanding any
provision in this Agreement, the Company shall not be obligated under this
Agreement to make any indemnity in connection with any claim made against
Indemnitee:
 
(a)           for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy, or other indemnity provision or
otherwise, except with respect to any excess beyond the amount so paid, and
except as may otherwise be agreed between the Company, on the one hand, and
Indemnitee or another indemnitor of Indemnitee, on the other;
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Act, as amended, or similar provisions of state
statutory law or common law; or
 
(c)           in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or any of its direct or
indirect subsidiaries or the directors, officers, employees or other indemnitees
of the Company or its direct or indirect subsidiaries (other than any Proceeding
initiated by Indemnitee pursuant to Section 7(d),  which shall be governed by
the terms of such section), unless (i) the Board of Directors of the Company
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.
 
11.          Duration of Agreement.  All agreements and obligations of the
Company contained herein shall continue until six (6) years after the end of any
period Indemnitee is an officer or director of the Company (or is or was serving
at the request of the Company as a director, officer, employee or agent of
another corporation, partnership, limited liability company, joint venture,
trust or other Enterprise) but shall continue thereafter so long as Indemnitee
shall be subject to any Proceeding (or any proceeding commenced under Section 7
hereof) by reason of his Corporate Status or otherwise, whether or not he is
acting or serving in any such capacity at the time any liability or expense is
incurred for which indemnification can be provided under this Agreement,
notwithstanding such six (6) year period.  This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company), assigns, spouses, heirs, executors and personal and
legal representatives.
 
12.          Security.  To the extent requested by Indemnitee and approved by
the Board of Directors of the Company, the Company may at any time and from time
to time provide security to Indemnitee for the Company’s obligations hereunder
through an irrevocable bank line of credit, funded trust or other collateral. 
Any such security, once provided to Indemnitee, may not be revoked or released
without the prior written consent of the Indemnitee.
 
13.          Enforcement.
 
(a)           The Company expressly confirms and agrees that it has entered into
this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as an officer or director of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as an officer or director of the Company.
 
(b)           This Agreement, in conjunction with the Side Letter, constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements and understandings, oral,
written and implied, between the parties hereto with respect to the subject
matter hereof.
 
(c)           The Company represents that this Agreement has been approved by
the Company’s Board of Directors and stockholders.
 
14.          Severability.  The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision hereof.  Without limiting the generality of the foregoing, this
Agreement is intended to confer upon Indemnitee indemnification rights to the
fullest extent permitted by applicable laws.  In the event any provision hereof
conflicts with any applicable law, such provision shall be deemed modified,
consistent with the aforementioned intent, to the extent necessary to resolve
such conflict.
 
 
12

--------------------------------------------------------------------------------

 
 
15.          Modification and Waiver.  No supplement, modification, termination
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.
 
16.          Notice By Indemnitee.  Indemnitee agrees promptly to notify the
Company in writing upon being served with or otherwise receiving any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification
covered hereunder.  The failure to so notify the Company shall not relieve the
Company of any obligation which it may have to Indemnitee under this Agreement
or otherwise unless and only to the extent that such failure or delay materially
prejudices the Company.
 
17.          Disclosure of Payments.  Except as expressly required by any law,
neither party shall publicly disclose any payments under this Agreement unless
prior approval of the other party is obtained.
 
18.          Notices.  Unless otherwise provided herein, any notice required or
permitted under this Agreement shall be deemed effective upon the earlier of (a)
actual receipt, or (b) (i) one (1) business day after the date of delivery by
confirmed facsimile transmission, (ii) one (1) business day after the business
day of deposit with a nationally recognized overnight courier service for next
day delivery, freight prepaid, or (iii) three (3) business days after deposit
with the United States Post Office for delivery by registered or certified mail,
postage prepaid.  Any such notice shall be in writing and shall be addressed to
the party to be notified at the address indicated for such party indicated on
the signature pages or exhibits hereto, as otherwise set forth in this Section
18, or at such other address as such party may designate by ten (10) days’
advance written notice to the other parties.  All communications shall be sent:
 
(a)          To Indemnitee at the address set forth below Indemnitee’s signature
hereto;
 
(b)          To the Company at:
 
7000 Shoreline Court
Suite 370
South San Francisco, CA 94080
 
Attention:  Chief Executive Officer

 
Facsimile: (650) 228-2754

 
With a copy (which shall not constitute notice) to:
 
Fredrikson & Byron, P.A.
200 South Sixth Street, Suite 4000
Minneapolis, MN  55402
Attention: Christopher J. Melsha, Esq.
 
Facsimile:  (612) 492-7077

 
or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
 
 
13

--------------------------------------------------------------------------------

 
 
19.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.  This Agreement may also
be executed and delivered by facsimile or electronic signature.
 
20.           Headings.  The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
 
21.           Governing Law and Consent to Jurisdiction.  This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules.  The Company and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) consent to service of any summons and complaint and any other
process that may be served in any action, suit, or proceeding arising out of or
relating to this Agreement by mailing by certified or registered mail, with
postage prepaid, copies of such process to such party at its address for
receiving notice pursuant to Section 17 hereof, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and (v)
waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.  Nothing herein shall preclude service of process by any
other means permitted by applicable law.
 
22.           Assignment.  Neither party hereto may assign this Agreement
without the prior written consent of the other party; provided, however, that
the Company may assign this Agreement upon a Change in Control, and Indemnitee
may assign its rights under this Agreement to Warburg Pincus Private Equity X,
L.P., Warburg Pincus X Partners, L.P. and their respective affiliates without
prior written consent.
 
23.           Construction.  The parties acknowledge that both parties have
contributed to the drafting of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.
 
[signature page follows]
 
 
14

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date first above written.
 
INDEMNITEE:


Signature:                                                     


Name: 


Address:
c/o Warburg Pincus & Co.
 
450 Lexington Avenue
 
New York, NY 10017

 
COMPANY:


Hana Biosciences, Inc.


By:
 
   
Name:
 
Title:
 

 
[Signature Page to Indemnification Agreement]
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
UNDERTAKING
 

Reference is hereby made to that certain Indemnification Agreement, by and
between Hana Biosciences, Inc., a Delaware corporation (the “Company”), and the
undersigned, dated as of [●] (the “Indemnification Agreement”).  All initially
capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Indemnification Agreement.


Pursuant to the Indemnification Agreement, I,
___________________________________________________, agree to reimburse the
Company for all Expenses paid to me or on my behalf by the Company in connection
with my involvement in [name or description of proceeding or proceedings], in
the event, and to the extent, that it shall ultimately be determined (pursuant
to the terms of the Indemnification Agreement) that I am not entitled to be
indemnified by the Company for such Expenses.


Signature _____________________________
 
Typed Name __________________________

 
__________________ ) ss:


Before me ______________________, on this day personally appeared
___________________, known to me to be the person whose name is subscribed to
the foregoing instrument, and who, after being duly sworn, stated that the
contents of said instrument is to the best of his/her knowledge and belief true
and correct and who acknowledged that he/she executed the same for the purpose
and consideration therein expressed.


GIVEN under my hand and official seal at ________, this _______ day of
___________, 200__.
 
________________________________
Notary Public

 
My commission expires:
 
 
 

--------------------------------------------------------------------------------

 

HANA BIOSCIENCES, INC.
7000 Shoreline Court
Suite 370
South San Francisco, CA 94080
June 7, 2010
 
Warburg Pincus Private Equity X, L.P.
Warburg Pincus X Partners, L.P.
c/o Warburg Pincus LLC.
450 Lexington Avenue
New York, NY 10017
Attention:  Jonathan Leff
Managing Director
 
Re:  Priority of Indemnification Obligations
 
Ladies and Gentlemen:
 
Reference is made to that certain Investment Agreement, dated as of the date
hereof (as the same may be amended from time to time, the “Investment
Agreement”), by and among Hana Biosciences, Inc., a Delaware corporation (the
“Company”), you and certain other investors listed therein, and to the several
indemnification agreements, dated as of the date hereof, by and between the
Company and each of the WP Purchaser Designees (as the same may be amended from
time to time and including any additional agreement or documents providing for
indemnification of any WP Purchaser Designees by the Company that may exist in
the future, the “Indemnification Agreements”).  All initially capitalized terms
used herein and not otherwise defined herein shall have the meanings set forth
in the Indemnification Agreements or the Investment Agreement, as applicable.
 
The Company hereby acknowledges that, in addition to the rights provided to the
WP Purchaser Designees pursuant to the Indemnification Agreements, the
Certificate and the Bylaws (as beneficiaries of such rights each WP Purchaser
Designee is herein referred to as a “WP Director Indemnitee”), the WP Director
Indemnitees may have certain rights to indemnification and/or advancement of
expenses provided by, and/or insurance obtained by, Warburg Pincus Private
Equity X, L.P., Warburg Pincus X Partners, L.P. and/or certain of their
affiliates, whether now or in the future (collectively, the “Fund
Indemnitors”).  Notwithstanding anything to the contrary in any of the
Indemnification Agreements or the Investment Agreement, the Company hereby
agrees that, with respect to its indemnification and advancement obligations to
the WP Director Indemnitees under the Indemnification Agreements, the
Certificate, the Bylaws or otherwise, the Company (i) is the indemnitor of first
resort (i.e., its obligations to indemnify the WP Director Indemnitees are
primary and any obligation of the Fund Indemnitors or their insurers to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by any of the WP Director Indemnitees is secondary and excess), (ii)
shall be required to advance the full amount of Expenses incurred by each WP
Director Indemnitee and shall be liable for the full amount of all Expenses,
judgments, penalties, fines and amounts paid in settlement by each WP Director
Indemnitee or on his or her behalf to the extent legally permitted and as
required by the Certificate, the Bylaws and the Indemnification Agreements,
without regard to any rights such WP Director Indemnitees may have against the
Fund Indemnitors or their insurers, and (iii) irrevocably waives, relinquishes
and releases the Fund Indemnitors and such insurers from any and all claims
against the Fund Indemnitors or such insurers for contribution, by way of
subrogation or any other recovery of any kind in respect thereof.  In
furtherance and not in limitation of the foregoing, the Company agrees that in
the event that any Fund Indemnitor or its insurer should advance any expenses or
make any payment to a WP Director Indemnitee for matters subject to advancement
or indemnification by the Company pursuant to an Indemnification Agreement, the
Certificate, the Bylaws or otherwise, the Company shall promptly reimburse such
Fund Indemnitor or insurer and that such Fund Indemnitor or insurer shall be
subrogated to all of the claims or rights of such WP Director Indemnitee under
the Indemnification Agreements, the Certificate, the Bylaws or otherwise
including to the payment of expenses in an action to collect.  The Company
agrees that any Fund Indemnitor or its insurer not a party hereto shall be an
express third party beneficiary of this letter agreement, able to enforce such
letter agreement according to its terms.  Nothing contained in the
Indemnification Agreements is intended to limit the scope of this letter
agreement or the rights of the Fund Indemnitors or their insurers hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Except as otherwise provided herein, this letter agreement contains the entire
agreement between the parties hereto on the subject hereof, and this letter
agreement may not be changed, amended, modified, or altered, except by written
agreement signed by all the parties hereto.  The parties hereto acknowledge that
this letter agreement was drafted jointly by the parties, and its terms shall
not be construed against any party.
 
This letter agreement may be executed and delivered (including, without
limitation, by facsimile transmission) in counterparts, each of which shall be
deemed an original, but all of which shall constitute the same instrument.
 
The parties hereto agree that this letter agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to applicable principles of conflicts of law to the extent that the
application of another jurisdiction would be required thereby.
 
[Signature Page Follows]
 
 
- 2 -

--------------------------------------------------------------------------------

 

If you are in agreement with the terms set forth above, please sign this letter
agreement in the space provided below and return an executed copy to the
undersigned.


Very truly yours,
HANA BIOSCIENCES, INC.
 
By:
   
Name:
 
Title:



AGREED AND ACKNOWLEDGED
AS OF THE DATE FIRST SET FORTH ABOVE


WARBURG PINCUS PRIVATE EQUITY X, L.P.
By:   Warburg Pincus X L.P., its General Partner
      By:   Warburg Pincus X LLC, its General Partner
               By:   Warburg Pincus Partners LLC, its Sole Member
                     By:   Warburg Pincus & Co., its Managing Member
 
By:
   
Name:
 
Title:

 
WARBURG PINCUS X PARTNERS, L.P.
By:   Warburg Pincus X L.P., its General Partner
      By:   Warburg Pincus X LLC, its General Partner
               By:   Warburg Pincus Partners LLC, its Sole Member
                     By:   Warburg Pincus & Co., its Managing Member
 
By:
   
Name:
 
Title:

 
 
- 3 -

--------------------------------------------------------------------------------

 
